DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 10 and 18 are amended by Examiner’s amendment.
Claims 12 and 13 are cancelled by Examiner’s amendment.
Claims 10, 11, and 14-18 are pending and are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, Lauren Schleh (Reg. No. 65457) on 2/18/21.
	The application has been amended as follows:

10.	(Currently Amended)  A method for assisting a user of a first motor vehicle in the operation of the first motor vehicle, which is located in a geographic region, comprising the steps of:

detecting a measurement value using a sensor device of a second motor vehicle located in the geographic region; 
generating, by a control device of the second motor vehicle, a sensor signal that describes the measurement value and a current position of the second motor vehicle;
transmitting the sensor signal to the motor-vehicle-external data server device;
receiving, by the motor-vehicle-external data server device, a request signal from the first motor vehicle that includes a current position of the first motor vehicle and a requested sensor measurement that corresponds to the sensor signal generated by the second motor vehicle;
determining, based on the current positions of the first and second motor vehicles, whether the first and second motor vehicles are located within a same geographic sector;
transmitting, in response to the received request signal and the determining that the first motor vehicle and the second motor vehicle are located within the same geographic sector, a response signal to a control device of the first motor vehicle that includes the sensor signal;
determining a number of motor vehicles in 
to activate a sensor device for detecting the measurement value in order to increase the number of motor vehicles that are adapted for detecting the measurement value of the same type within the one of the plurality of geographic sectors; and
transmitting the control signal to the one of the number of motor vehicles in order to cause the one of the number of motor vehicles to detect the measurement value.

11. 	(Previously Presented) The method of claim 10, further comprising:
detecting a measurement value of another type by a sensor device of the first motor vehicle;
generating, by a control device of the first motor vehicle, a sensor signal that describes the measurement value of the other type and a current position of the first motor vehicle;
transmitting the sensor signal to the motor-vehicle-external data server device;
receiving, by the motor-vehicle-external data server device, a request signal from the second motor vehicle, wherein the second motor vehicle at the time of transmitting the request signal is not prepared to detect a measurement value of the other type, and wherein the request signal describes a current position of the second motor vehicle; and 


12.	(Canceled)


13.	(Canceled) 


14.	(Previously Presented) The method of claim 10, wherein the division of the region into the plurality of geographical sectors occurs depending on a type of the measurement value, and wherein the type of measurement value defines the size of the geographic sector.

15.	(Previously Presented) The method of claim 14, wherein the data server device divides the region for each of the measurement values in a different way in response to receiving measurement values of different types from the motor vehicles.

16.	(Previously Presented) The method of claim 10, wherein the division of the region into the plurality of geographic sectors is performed according to a 

17.	(Previously Presented) The method of claim 10, wherein the measurement value is a weather measurement value and the sensor signal is a weather signal, the method further comprising the data server device:
generating, in accordance with a type of the measurement value described by the sensor signal, a control signal for activating a windshield wiper and/or an air conditioning unit and/or a fog light; and
transmitting the control signal to the first motor vehicle.

18.	(Currently Amended) A system, comprising:
a motor-vehicle-external data server device configured to divide a geographic region into a plurality of geographic sectors;
a second motor vehicle having a sensor device configured to detect at least one measurement value in a geographic region and a control device configured to generate a sensor signal that describes the measurement value and a current position of the second motor vehicle, the second motor vehicle configured to transmit the sensor signal to the motor-vehicle-external data server device; and
a first motor vehicle configured to transmit a request signal to the motor-vehicle-external data server device that includes a current position of the first 
wherein the motor-vehicle-external data server device is further configured to: 
determine, based on the current positions of the first and second motor vehicles, whether the first and second motor vehicles are located within a same geographic sector,
transmit, in response to the received request signal and the determining that the first motor vehicle and the second motor vehicle are located within the same geographic sector, a response signal to a control device of the first motor vehicle that includes the sensor signal,
determine a number of motor vehicles in  as the requested sensor measurement, [[and]]
generate, in response to the determined number of motor vehicles dropping below a predetermined minimum number, a control signal for controlling one of the number of motor vehicles to activate a sensor device for detecting the measurement value in order to increase the number of motor vehicles that are adapted for detecting the measurement value of the same type within the one of the plurality of geographic sectors, and
transmit the control signal to the one of the number of motor vehicles in order cause the one of the number of motor vehicles to detect the measurement value.

Reasons for Allowance
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.	
	The closest prior art of record is US20160133130 ("Grimm"), US20180061129 ("Sisbot"), and US9349287 ("Holzwanger").
	The following is the Examiner's statement of reasons for allowance:
	Grimm discloses methods and systems for participative sensing of events and conditions by road vehicles, collection of this data from a large number of road vehicles by a central server, processing the data to identify events and conditions which may be of interest to other vehicles in a particular location, and sending notifications of the events and conditions to vehicles. A large number of vehicles use participative sensing systems to identify a safety-related event or condition which should be reported to the central server--such as a large pothole, an obstacle in the roadway, an icy road surface, a traffic accident, etc. The central server stores and aggregates the data, filters it and ages it. Vehicles requesting advisories from the central server will receive notices of 
	Sisbot discloses implementations for providing ground adjustment for an in-vehicle augmented reality system. A system may include a three-dimensional heads-up display unit ("3D HUD") installed in a vehicle. The system may include a memory storing instructions that, when executed, cause the system to: determine a plurality of elevation values for a plurality of points on a road surface, where each elevation value is associated with a point from the plurality of points and describes the elevation of that point; identify a graphic for display on the 3D HUD, where the graphic is associated with at least one point from the plurality of points; determine which location of the 3D HUD is associated with the at least one point associated with the graphic; and display the graphic at the location of the 3D HUD so that the graphic superposes the point when viewed by a driver.
	Holzwanger discloses an embedded Tire Pressure Monitoring sensor that is incorporated into vehicular wheels and a secured central server that is used to track the unique identification code of each sensor. The TPMS is installed by the vehicular manufacturer in accordance with the federally mandated TREAD Act of 2000. When a vehicle enters the radius of a first encrypted TPM sensor detection transceiver, its TPM sensor identification codes are recorded and time-stamped via an encrypted TPM sensor detection transceiver. If the vehicle enters the area of a second encrypted TPM sensor detection transceiver, the sensor codes will be recorded and time-stamped a second time, encrypted and sent to the secured central server. Using the two encrypted, time-stamped signals, the secured central server calculates traffic flow data.

	Claims dependent on the independent claims are allowable as well.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3665